IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 252PA14

                                     11 June 2015

 STATE OF NORTH CAROLINA

              v.
 THOMAS CRAIG CAMPBELL



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

of the Court of Appeals, ___ N.C. App. ___, 759 S.E.2d 380 (2014), vacating in part

and reversing in part a judgment entered on 12 June 2013 by Judge Linwood O. Foust

in Superior Court, Cleveland County, and remanding for entry of a revised judgment

and resentencing thereon. Heard in the Supreme Court on 22 April 2015.


      Roy Cooper, Attorney General, by Teresa M. Postell, Assistant Attorney General,
      for the State-appellant.

      Staples S. Hughes, Appellate Defender, by Barbara S. Blackman, Assistant
      Appellate Defender, for defendant-appellee.


      NEWBY, Justice.

      In this case we must decide whether an indictment charging defendant with

larceny is fatally flawed because it did not specifically state that a church, the alleged

co-owner of the stolen property, is an entity capable of owning property, and whether

the State presented sufficient evidence of defendant’s intent to commit larceny to

support his conviction for felonious breaking or entering a place of worship. Because

the name of a church necessarily imports an entity capable of owning property, we
                                 STATE V. CAMPBELL

                                  Opinion of the Court



hold that the indictment was sufficient on its face. Furthermore, we conclude that

the State presented sufficient evidence of defendant’s criminal intent to commit

larceny. Therefore, we reverse the decision of the Court of Appeals and remand this

case to that court for consideration of any remaining issues.

      On 8 October 2013, the Cleveland County Grand Jury indicted defendant for

felony breaking or entering a place of worship and felony larceny after breaking or

entering.   The larceny indictment specifically alleged that, on 15 August 2012,

defendant stole “a music receiver, microphones and sounds system wires, the

personal property of Andy Stevens and Manna Baptist Church, . . . in violation of

N.C.G.S. [§] 14-54.1(a).” Defendant pled not guilty.

      At trial, the State’s evidence showed that at the conclusion of Sunday services

on 19 August 2012, Pastor Andy Stevens of Manna Baptist Church discovered that

some audio equipment was missing. Pastor Stevens lives on the Manna Baptist

Church property. He testified that the church doors may have been inadvertently

left unlocked on 15 August, following Wednesday evening services. When the church

secretary arrived the next morning, she locked the doors, and they remained locked

until Sunday morning. Although there was no sign of forced entry, Pastor Stevens

found defendant’s wallet in the baptistry changing area at the back of the church

close to where some of the missing equipment previously had been located.

      A detective testified that she spoke with defendant at the Cleveland County

Detention Center, where he was being held on an unrelated charge. When defendant


                                          -2-
                                 STATE V. CAMPBELL

                                   Opinion of the Court



learned the detective wished to speak with him, he said, “[T]his can’t possibly be good.

What have I done now that I don’t remember?” Defendant then admitted to being at

Manna Baptist Church the night the doors were left unlocked. He said he was on “a

spiritual journey” and “had done some things,” but “did not remember what he had

done” in the church.

      At the close of the State’s evidence, the trial court denied defendant’s motion

to dismiss the charges based on insufficient evidence. Defendant then testified on his

own behalf. He stated that on the night in question, he was asked to leave the house

in which he was living, so he packed a duffle bag with his clothes and started walking

toward a friend’s house. Along the way, he dumped the bag in a ditch because it was

too heavy to carry. Defendant arrived at his friend’s house around midnight. When

his friend’s girlfriend asked him to leave, he kept walking until he reached Manna

Baptist Church. Defendant noticed that the door to the church was cracked open. He

was thirsty from walking all night, so he entered the church with the intent to find

water and sanctuary. Defendant stated that once inside, he prayed, slept, “tried to

do a lot of soul searching,” and drank a bottle of water, although he admitted he was

“not really sure exactly what [he] did the whole time [he] was” in the church. He also

testified that he “did not take anything away from the church” when he left at

daybreak.

      After leaving the church, defendant felt chest pains, so he called 9-1-1.

Defendant testified that he was taking a host of medications at the time, including a


                                           -3-
                                 STATE V. CAMPBELL

                                  Opinion of the Court



psychotropic drug, for his heart condition, stress disorder, bipolar condition, and

diabetes. An Emergency Medical Technician (“E.M.T.”) responded to the call around

6:30 a.m. on Thursday.     The E.M.T. testified that defendant said he had been

“wandering all night,” that defendant looked “disheveled” and “worn out,” and that

defendant’s “shoes were actually worn through the soles.” The E.M.T. did not see

defendant carrying anything.

      At the close of evidence, defendant renewed his motion to dismiss for

insufficient evidence, which the trial court again denied. The jury found defendant

guilty of felony larceny and felony breaking or entering a place of religious worship,

and defendant appealed.

      The Court of Appeals vacated defendant’s larceny conviction and reversed his

conviction for breaking or entering. State v. Campbell, ___ N.C. App. ___, ___, 759
S.E.2d 380, 382 (2014). The Court of Appeals opined that when a larceny “indictment

alleges multiple owners, one of whom is not a natural person, failure to allege that

such an owner has the ability to own property is fatal to the indictment.” Id. at ___,

759 S.E.2d at 384. Therefore, the Court of Appeals concluded that the larceny

indictment was “fatally flawed” because it failed to “allege that Manna Baptist

Church is a legal entity capable of owning property.” Id. at ___, 759 S.E.2d at 384.

The Court of Appeals further concluded that the State presented insufficient evidence

of defendant’s intent to commit larceny, an essential element of felony breaking or

entering a place of worship. Id. at ___, 759 S.E.2d at 384. The Court of Appeals


                                          -4-
                                  STATE V. CAMPBELL

                                   Opinion of the Court



remanded the case to the trial court for entry of judgment on misdemeanor breaking

or entering, a lesser-included offense that does not require criminal intent. Id. at ___,

759 S.E.2d at 387. We allowed the State’s petition for discretionary review. State v.

Campbell, 367 N.C. 792, 766 S.E.2d 635 (2014).

      It is well settled “that a valid bill of indictment is essential to the jurisdiction

of the trial court to try an accused for a felony.” State v. Sturdivant, 304 N.C. 293,

308, 283 S.E.2d 719, 729 (1981) (citations omitted). The purpose of the indictment is

to give a defendant reasonable notice of the charge against him so that he may

prepare for trial. Id. at 311, 283 S.E.2d at 731 (citation omitted). A defendant can

challenge the facial validity of an indictment at any time, and a conviction based on

an invalid indictment must be vacated. See, e.g., McClure v. State, 267 N.C. 212, 215,

148 S.E.2d 15, 17-18 (1966) (citation omitted).


      To be valid a larceny indictment must “ ‘allege the ownership of the [stolen]

property either in a natural person or a legal entity capable of owning (or holding)

property.’ ” State v. Jessup, 279 N.C. 108, 112, 181 S.E.2d 594, 597 (1971) (citations

omitted).   The indictment here specifically alleges that defendant stole audio

equipment belonging to “Andy Stevens and Manna Baptist Church.” Because Andy

Stevens is a natural person, naming him is sufficient to allege ownership of the

property in him. State v. Thornton, 251 N.C. 658, 662, 111 S.E.2d 901, 903 (1960)

(“ ‘If the property alleged to have been stolen is that of an individual, the name of the

individual, if known, should be stated . . . .’ ”). Defendant nevertheless contends that

                                           -5-
                                  STATE V. CAMPBELL

                                   Opinion of the Court



the indictment is fatally defective because it fails to allege that Manna Baptist

Church is a corporation or other legal entity capable of owning property. We disagree.


      When alleging ownership in an entity, an indictment must specify that the

owner, “if not a natural person, is a corporation or otherwise a legal entity capable of

owning property,” unless the entity’s name itself “imports an association or a

corporation capable of owning property.” Id. at 661, 111 S.E.2d at 903. In Thornton

we held that an indictment alleging the defendant embezzled money belonging to

“The Chuck Wagon” was “fatally defective” because it failed to allege “that ‘The Chuck

Wagon’ is a corporation, and the words ‘The Chuck Wagon’ do not import a

corporation.” Id. at 662, 111 S.E.2d at 904. We further explained, however, that the

words “corporation,” “incorporated,” “limited,” or “company,” or their abbreviated

form, sufficiently identify a corporation in an indictment. Id. Moreover, we cited

favorably a Georgia appellate court decision holding that including the word “church”

in the entity’s name sufficiently “import[s] a religious association” capable of owning

property. 251 N.C. at 661, 111 S.E.2d at 903 (citing Gibson v. State, 13 Ga. App. 67,

78 S.E. 829 (1913) (mem.)). This view is consistent with our statutes recognizing that

churches are entities capable of owning property in North Carolina. See N.C.G.S §§

61-2 to -5 (2013). Therefore, we hold that alleging ownership of property in an entity

identified as a church or other place of religious worship, like identifying an entity as

a “company” or “incorporated,” signifies an entity capable of owning property, and the

line of cases from the Court of Appeals that has held otherwise is overruled. See, e.g.,

                                           -6-
                                 STATE V. CAMPBELL

                                  Opinion of the Court



State v. Patterson, 194 N.C. App. 608, 614, 671 S.E.2d 357, 361 (holding that

indictment naming “First Baptist Church of Robbinsville” was fatally defective), disc.

rev. denied, 363 N.C. 587, 683 S.E.2d 383 (2009); State v. Cathey, 162 N.C. App. 350,

353-54, 590 S.E.2d 408, 410-11 (2004) (holding that indictment naming “Faith

Temple Church of God” was fatally defective).       Accordingly, the larceny indictment

here is valid on its face even though it does not specify that Manna Baptist Church is

an entity capable of owning property, and the Court of Appeals erred in vacating

defendant’s conviction for larceny on that basis.

      The State next contends that the Court of Appeals incorrectly reversed and

remanded defendant’s conviction for felony breaking or entering because of

insufficient evidence of defendant’s intent to commit larceny at the time of the

breaking or entering. To survive a motion to dismiss for insufficient evidence, the

State must present “substantial evidence of all the material elements of the offense

charged and that the defendant was the perpetrator of the offense.” State v. Myrick,

306 N.C. 110, 113-14, 291 S.E.2d 577, 579 (1982) (citations omitted). The trial court

must consider the evidence “in the light most favorable to the State; the State is

entitled to every reasonable intendment and every reasonable inference to be drawn

therefrom; contradictions and discrepancies are for the jury to resolve and do not

warrant dismissal.” State v. Powell, 299 N.C. 95, 99, 261 S.E.2d 114, 117 (1980)

(citations omitted).

      Defendant was charged under N.C.G.S. § 14-54.1(a) with wrongfully breaking

                                          -7-
                                 STATE V. CAMPBELL

                                   Opinion of the Court



or entering Manna Baptist Church with intent to commit a larceny therein. To meet

its burden, the State must offer substantial evidence that defendant broke or entered

the building with the requisite criminal intent. In State v. Bell we explained:

                    Intent is a mental attitude seldom provable by direct
             evidence. It must ordinarily be proved by circumstances
             from which it may be inferred. “The intent with which an
             accused broke and entered may be found by the jury from
             evidence as to what he did within the [building]. . . .
             However, the fact that a felony was actually committed
             after the [building] was entered is not necessarily proof of
             the intent requisite for the crime of [larceny]. It is only
             evidence from which such intent at the time of the breaking
             and entering may be found. Conversely, actual commission
             of the felony . . . is not required in order to sustain a
             conviction of [larceny].”

285 N.C. 746, 750, 208 S.E.2d 506, 508 (1974) (second alteration in original) (citations

omitted).

      Here evidence showed that defendant unlawfully broke and entered Manna

Baptist Church late at night. See State v. Sweezy, 291 N.C. 366, 383, 230 S.E.2d 524,

535 (1976) (“It is well established that the mere pushing or pulling open of an

unlocked door constitutes a breaking.”). Defendant did not have permission to be

inside the church and could not remember what he did while there, and Pastor

Stevens found defendant’s wallet near the place where some of the missing equipment

previously had been stored. Considered in the light most favorable to the State, this

evidence was sufficient to take the case to the jury on the question of defendant’s

intent to commit larceny when he broke and entered Manna Baptist Church.


                                           -8-
                                 STATE V. CAMPBELL

                                  Opinion of the Court



Therefore, the trial court properly denied defendant’s motion to dismiss the breaking

or entering charge for insufficient evidence.

      Thus, we hold that the larceny indictment alleging ownership of stolen

property of Manna Baptist Church sufficiently alleged ownership in a legal entity

capable of owning property. We further conclude that the State presented sufficient

evidence of defendant’s criminal intent to sustain a conviction for felony breaking or

entering a place of religious worship, and the trial court properly denied defendant’s

motions to dismiss. Accordingly, we reverse the decision of the Court of Appeals and

remand this case to that court for consideration of any remaining issues on appeal.

      REVERSED AND REMANDED.




                                          -9-